DETAILED ACTION
This final Office action is responsive to amendments filed June 15th, 2022. Claims 1-2, 6-8, 12-13, 15-17, and 19 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments

Applicant’s amendments have been fully considered, and but do not overcome the previously pending claim rejections of 35 USC 103. 
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 103 filed 6/15/22 have been fully considered but they are not persuasive. 
On pages 12-13 of the provided remarks, Applicant argues that the amended claims overcome the cited prior art of record. Specifically, on page 13, Applicant argues regarding independent claims 1 and 15, that the proposed combination of Pulier in view of Gharabally does not disclose, teach, or suggest, the amended, “wherein a second condition of the agreement between the brand client and the content provider is a use limit that is defined by a characteristic of a second digital environment that use the branded digital item is prohibited in the second digital environment in response to the second digital environment having the characteristic.” While Gharabally discloses per cited paragraph 0046 and 0050 the contract management module ability to set distribution parameters, Examiner cites Galuten (U.S 2005/012871 A1) to disclose the amended claim language regarding use limit conditions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6, 8, 10-12, and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pulier (U.S 2017/0052676 A1) in view of Gharabally (U.S 2009/0276332 A1) in view of Galuten (U.S 2005/0192871 A1).
Claim 1
Regarding Claim 1, Pulier discloses the following:
A method that manages digital items, comprising [see at least Paragraph 0025 for reference to the present technology generally relating to a platform for creating, tracking, modifying, redeeming, and destroying unique virtual objects; Figure 3 and related text regarding the lifecycle of a virtual object using the present method; Figure 4 and related text regarding the operation of the virtual object platform] 
generating a branded digital item in response to an agreement between a brand client and a content provider to use the branded digital item that is associated with a branded product in a first digital environment of the content provider [see at least Paragraph 0036 for reference to the virtual object platform creating virtual objects that are each individually unique; Figure 3 and related text regarding item 310 ‘Create virtual object’; Figure 4 and related text regarding item 440 ‘Issue virtual object’] 
the branded digital item is a graphical object that is readily recognizable to a user of the first digital environment based on at least branding information that is shown on the branded digital item [see at least Paragraph 0026 for reference to the platform providing an interface for merchants or other redeemers to accept the virtual objects from current owners in exchange for other items (e.g., music, beverages, screenplay, article, food, merchandise, goods, services, virtual animal, virtual good, etc.); Paragraph 0052 for reference to the virtual objects created being associated with a unique identifier and registered with the blockchain system to creates unique virtual objects that cannot be duplicated (as the authenticity can be verified via the transaction logs of the blockchain system); Paragraph 0090 for reference to the virtual object being asset backed and being a graphical representation of bitcoin denominations and transferability across wallets and have options in multi-level marketing; Figure 3 and related text regarding item 310 ‘Create virtual object’]
the branded digital item comprises at least one of 2D and 3D model data that is used to render the branded digital item on a display of an electronic device being used by an authorized user during use of the first digital environment by the authorized user [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user] 
generating a branded digital item blockchain after generating the branded digital item, wherein the branded digital item blockchain secures information memorializing the branded digital item [see at least Paragraph 0040 for reference to once the virtual object is created the virtual object platform registering the object with the blockchain system and including an initial state of the virtual object and software code associated with each object; Paragraph 0051 for reference to the Blockchain integration module within the virtual object platform allowing ownership changes of the virtual objects to be tracked and recorded using a blockchain system; Paragraph 0052 for reference to the virtual objects being associated with a unique identifier and registered with the blockchain system to create unique virtual objects; Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system]
storing the branded digital item blockchain in a digital item blockchain library [see at least Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system; Figure 1 and related text regarding item 140 ‘blockchain system’] 
receiving information corresponding to a purchase of the branded digital item by the authorized user [see at least Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’]
accessing the branded digital item blockchain from the digital item blockchain library [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being recorded in the blockchain system; Figure 5 and related text regarding item 540 ‘Modify Virtual Object State’] 
updating the branded digital item blockchain to memorialize purchase of the branded digital item by the authorized user, wherein the updated branded digital item blockchain includes a new information that includes identity information that identifies the authorized user as an owner of one of the branded digital items of the total number of branded items [see at least Paragraph 0038 for reference to the creation of virtual objects being restricted to registered providers; Paragraph 0039 for reference to the virtual object platform providing a library of templates that the registered providers using to guide them through the creation of the virtual objects; Paragraph 0040 for reference to the ownership designation within the record being the registered provider or individual, business, or other entity as designated by the registered provider; Paragraph 0065 for reference to the modified state information being recording within the blockchain system; Figure 5 and related text regarding item 550 ‘Record Modified Virtual Object State’] 
storing the updated branded digital item blockchain into the digital item blockchain library [see at least Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system; Paragraph 0071 for reference to the blockchain system being referenced to determine the current state information for the virtual objects associated with the registered user; Figure 1 and related text regarding item 140 ‘blockchain system’]
While Pulier discloses the limitations above, it does not disclose generating a branded digital item in response to an agreement between a brand client and a content provider to use the branded digital item that is associated with a branded product in a digital environment of the content provider; wherein a condition of the agreement between the brand client and the content provider is to limit a total number of branded digital items to an agreed-to-number such that the total number of branded digital items never exceeds the agreed-to number; wherein the branded digital item is one of the total number of branded digital items; wherein a second condition of the agreement between the brand client and the content provider is a use limit that is defined by a characteristic of a second digital environment such that use of the branded digital item is prohibited in the second digital environment in response to the second digital environment having the characteristic. 
However, Gharabally discloses the following: 
generating a branded digital item in response to an agreement between a brand client and a content provider to use the branded digital item that is associated with a branded product in a digital environment of the content provider [see at least Paragraph 0047 for reference to the digital product can be submitted to the online repository; Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Paragraph 0050 for reference to the royalty module assisting the digital product submitter in monitoring distribution of all digital products associated with the digital project submitter; Figure 2 and related text regarding item 208 ‘the digital product can be submitted to the online repository’]
wherein a condition of the agreement between the brand client and the content provider is to limit a total number of branded digital items to an agreed-to-number such that the total number of branded digital items never exceeds the agreed-to number [see at least Paragraph 0046 for reference to distribution parameters being user with the digital product received including digital storefronts from which the digital product will be distributed, preview eligibility, license categories (types), etc.; Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Paragraph 0050 for reference to the royalty module assisting the digital product submitter in monitoring distribution of all digital products associated with the digital project submitter; Figure 2 and related text regarding item 206 ‘Receive at least one distribution parameter to be used for the digital product’]
wherein the branded digital item is one of the total number of branded digital items [see at least Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Paragraph 0050 for reference to the contracts enabling the digital products submitter to distribute digital products using a product distribution site (e.g., online store) provided by the entity] 
 Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the item management method of Pulier to include the agreement definition of Gharabally. Doing so would enable the digital products submitter to distribute digital products using a product distribution site (e.g., online store) provided by the entity, as stated by Gharabally (Paragraph 0050).

While the combination of Pulier and Gharabally disclose the limitations above, they do not disclose wherein a second condition of the agreement between the brand client and the content provider is a use limit that is defined by a characteristic of a second digital environment such that use of the branded digital item is prohibited in the second digital environment in response to the second digital environment having the characteristic.
However, Galuten discloses the following:
wherein a second condition of the agreement between the brand client and the content provider is a use limit that is defined by a characteristic of a second digital environment such that use of the branded digital item is prohibited in the second digital environment in response to the second digital environment having the characteristic [see at least Paragraph 0025 for reference to the system dynamically enforcing retailer agreements and restrictions governing the purchase, use, and distribution of content; Paragraph 0027 for reference to an electronic contract representing an agreement between two or more entities, typically a retailer and a distributor, in which a “distributor-retailer distribution contract” sets forth the terms and conditions under which the retailer may distribute content to consumers; Paragraph 0028 for reference to business rules set forth the distributor’s terms governing the distribution of specific content in which “general content distribution rules” include rules for distributing a specific unit of content; Paragraph 0071 for reference to a Group Distribution Contract comprising a set a business terms expressing a contractual relationships between a distributor and a group of authorized retailers; Paragraph 0074 for reference to General Content Distribution Rules being contractual requirements expressing terms for distribution of a specific unit of content including paragraphs 0075-0077] 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify the contract management ability to Gharabally to include the use limit and contract terms of Galuten. Doing so would all for the tracking and protecting the ownership or financial interests of all parties involved that is conducive to electronic commerce for the application of advanced communication to the sale of content, as stated by Galuten (Paragraph 0016). 
Claim 2
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, regarding Claim 2, Pulier discloses the following:
the branded digital item blockchain includes information identifying the first digital environment that uses the at least one of 2D and 3D model data during use of the first digital environment by the authorized user [see at least see at least Paragraph 0040 for reference to once the virtual object is created the virtual object platform registering the object with the blockchain system and including an initial state of the virtual object and software code associated with each object; Paragraph 0051 for reference to the Blockchain integration module within the virtual object platform allowing ownership changes of the virtual objects to be tracked and recorded using a blockchain system; Paragraph 0052 for reference to the virtual objects being associated with a unique identifier and registered with the blockchain system to create unique virtual objects; Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system] 
Claim 6
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, regarding Claim 6, Pulier discloses the following:
receiving a request from at least one of an electronic device being used by the authorized user that owns the digital asset, the first digital environment being used by the authorized user, and a content provider of the first digital environment [see at least Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’] 
accessing the stored branded digital item blockchain associated with the branded digital item from the digital item blockchain library in response to receiving the request [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being recorded in the blockchain system; Figure 5 and related text regarding item 540 ‘Modify Virtual Object State’]
communicating the information that includes identity information that identifies the authorized user to at least one of the electronic device being used by the authorized user that owns the digital asset, to the first digital environment being used by the authorized user, and the content provider [see at least Paragraph 0034 for reference to the computing devices including network communication components that enable the computing device to communicate with virtual object platform; Paragraph 0052 for reference to the virtual objects may be associated with a unique identifier and registered with the blockchain system to creates unique virtual objects that cannot be duplicated (as the authenticity can be verified via the transaction logs of the blockchain system); Paragraph 0079 for reference to the transferring ownership process allowing the user to identify a recipient; Paragraph 0080 for reference to the viewer allowing the registered user to identify a trading partner or transaction]
the branded digital item is presented to the authorized user during use of the first digital environment by the authorized user [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user] 
Claim 8
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, regarding Claim 8, Pulier discloses the following:
the first digital environment is being concurrently used by a second user [see at least see at least Paragraph 0035 for reference to computing devices 110A-110N including mobile applications that various users can interact with to create, modify, combine, destroy, transfer or otherwise interact with virtual objects] 
the branded digital item is presented to the second user on a display of a second electronic device being used by the second user during their concurrent use of the first digital environment [see at least see at least Paragraph 0035 for reference to computing devices 110A-110N including mobile applications that various users can interact with to create, modify, combine, destroy, transfer or otherwise interact with virtual objects; Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user] 
Claim 10
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, regarding Claim 10, Pulier discloses the following:
receiving a request to sell the branded digital item from an electronic device of the authorized user [see at least Paragraph 0061 for reference to the virtual objects being distributed to a business or individuals that can trade, sell, modify, or exchange the virtual objects by using the tracking operation the object ownership and state can be tracked using blockchain system; Paragraph 0078 for reference to the registered user having the ability to sell a virtual object; Figure 9 and related text regarding item 910C and the depiction of users selling items]
accessing the branded digital item blockchain from the digital item blockchain library [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being recorded in the blockchain system; Figure 5 and related text regarding item 540 ‘Modify Virtual Object State’] 
updating the branded digital item blockchain to memorialize the request to sell the branded digital item [see at least Paragraph 0065 for reference to the modified state information being recording within the blockchain system; Paragraph 0091 for reference to users using the consumer application and the owner of one of the virtual objects, can trade, combine, sell, or modify the virtual object and these properties are updated and any ownership change is validated and updated using the block chain system; Figure 5 and related text regarding item 550 ‘Record Modified Virtual Object State’]
storing the updated branded digital item blockchain into the digital item blockchain library [see at least Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system; Figure 1 and related text regarding item 140 ‘blockchain system’]
Claim 11
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, regarding Claim 11, Pulier discloses the following:
the authorized user is an authorized first user, the method further comprising: receiving purchase information pertaining to a purchase of the branded digital item by an authorized second user [see at least Paragraph 0035 for reference to computing devices 110A-110N including mobile applications that various users can interact with to create, modify, combine, destroy, transfer or otherwise interact with virtual objects; Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’]
accessing the branded digital item blockchain from the digital item blockchain library [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being recorded in the blockchain system; Figure 5 and related text regarding item 540 ‘Modify Virtual Object State’]
updating the branded digital item blockchain to memorialize the purchase of the branded digital item by the authorized second user [see at least Paragraph 0065 for reference to the modified state information being recording within the blockchain system; Figure 5 and related text regarding item 550 ‘Record Modified Virtual Object State’]
the updated branded digital item blockchain includes information identifying the authorized second user, wherein only the authorized second user may use the branded digital item after the purchase of the branded digital item [see at least Paragraph 0065 for reference to the determination operation determining if the modification is authorized because only the current owner of the virtual object may modify the state] 
storing the updated branded digital item blockchain into the digital item blockchain library [see at least Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system; Figure 1 and related text regarding item 140 ‘blockchain system’]
Claim 12
While the combination of Pulier, Gharabally, and Galuten disclose the claims above, Pulier does not disclose prior to generating the branded digital item in response to the agreement between the brand client and the content provider, the method further comprising: receiving brand information from the brand client pertaining to a brand product, wherein the brand information comprises at least descriptive information describing the brand and at least one image of the brand; receiving first digital environment information from the content provider pertaining to the first digital environment that interacts with the authorized user, wherein the first digital environment content information comprises at least descriptive information describing the first digital environment; providing the brand information and an identity of the brand client to the content provider; or providing the first digital environment information and an identify of the content provider to the brand client, wherein after the agreement between the brand client and the content provider is reached, the branded digital item is generated.
Regarding Claim 12, Gharabally discloses the following:
prior to generating the branded digital item in response to the agreement between the brand client and the content provider, the method further comprising: receiving brand information from the brand client pertaining to a brand product, wherein the brand information comprises at least descriptive information describing the brand and at least one image of the brand [see at least Paragraph 0044 for reference to product information for a computer program product can include one or more of a product name, a supported device type indication, genre indication, version number, product identifier, support information, and license agreement information; Figure 2 and related text regarding item 202 ‘Receive product information pertaining to a digital product’] 
receiving digital environment information from the content provider pertaining to the first digital environment that interacts with the authorized user, wherein the first digital environment content information comprises at least descriptive information describing the first digital environment [see at least Paragraph 0033 for reference to online product distribution site also can present potential purchases with product information and/or developer information prior to any purchase; Paragraph 0055 for reference to the application configuration and distribution process produces a developer page using developer information previously provided to the product Submission and management system; Figure 5 and related text regarding item 502 ‘Produce Developer Page Using Developer Information Provided to Product Submission and Mgmt. System’]
providing the brand information and an identity of the brand client to the content provider [see at least Paragraph 0044 for reference to product information being submitted to an online repository; Paragraph 0044 for reference to product information for a computer program product can include one or more of a product name, a supported device type indication, genre indication, version number, product identifier, support information, and license agreement information; Figure 2 and related text regarding item 202 ‘Receive product information pertaining to a digital product’]
providing the first digital environment information and an identify of the content provider to the brand client, wherein after the agreement between the brand client and the content provider is reached, the branded digital item is generated [see at least Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Paragraph 0050 for reference to the royalty module assisting the digital product submitter in monitoring distribution of all digital products associated with the digital project submitter; Paragraph 0088 for reference to the application product page including the developer name and application identifying information]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the item management method of Pulier to include the product and content provider details of Gharabally. Doing so would enable the digital products submitter to distribute digital products using a product distribution site (e.g., online store) provided by the entity, as stated by Gharabally (Paragraph 0050).

Claim 15
Regarding Claim 15, Pulier discloses the following:
A branded digital item system that manages digital items, comprising [see at least Paragraph 0025 for reference to the present technology generally relating to a platform for creating, tracking, modifying, redeeming, and destroying unique virtual objects; Figure 2 and related text regarding the virtual object platform system; Figure 12 and related text regarding the virtual object computing platform]
a central processing unit (CPU) [see at least Paragraph 0095 for reference to computers employing central processing unit (CPU) or processor to process information; Paragraph 0096 for reference to the controlled including a CPU; Figure 12 and related text regarding item 1270 ‘CPU’] 
a network connection communicatively coupling the CPU to a network [see at least Paragraph 0094 for reference to the virtual object controller being in communication with entities including networks; Figure 1 and related text regarding item 120 ‘communication network’; Figure 9 and related text regarding item 1230 ‘networks’]
a memory communicatively coupled to the CPU, the memory comprising a plurality of memory storage regions [see at least Paragraph 0096 for reference to the controller including a memory such as read only memory (ROM) 1285 and random access memory (RAM); Figure 12 and related text regarding item 1280 ‘memory’]
a branded digital item generator stored in a fourth one of the plurality of memory storage regions wherein the branded digital item generator generates a branded digital item corresponding to the brand in response to the brand client acceptance of the digital environment offer and in response to the interactive content provider acceptance of the brand offer [see at least Paragraph 0036 for reference to the virtual object platform creating virtual objects that are each individually unique; Figure 3 and related text regarding item 310 ‘Create virtual object’; Figure 4 and related text regarding item 440 ‘Issue virtual object’]
the branded digital item comprises at least one of 2D and 3D model data of the branded digital item, wherein the branded digital item is compatible with the digital environment [see at least Paragraph 0026 for reference to the platform providing an interface for merchants or other redeemers to accept the virtual objects from current owners in exchange for other items (e.g., music, beverages, screenplay, article, food, merchandise, goods, services, virtual animal, virtual good, etc.); Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0052 for reference to the virtual objects created being associated with a unique identifier and registered with the blockchain system to creates unique virtual objects that cannot be duplicated (as the authenticity can be verified via the transaction logs of the blockchain system); Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user; Paragraph 0090 for reference to the virtual object being asset backed and being a graphical representation of bitcoin denominations and transferability across wallets and have options in multi-level marketing; Figure 3 and related text regarding item 310 ‘Create virtual object’]
the authorized user is authorized to use one of the branded digital items of the total number of branded digital items [see at least Paragraph 0038 for reference to the creation of virtual objects being restricted to registered providers; Paragraph 0039 for reference to the virtual object platform providing a library of templates that the registered providers using to guide them through the creation of the virtual objects; Paragraph 0040 for reference to the ownership designation within the record being the registered provider or individual, business, or other entity as designated by the registered provider] 
an image of the branded digital item is presented to the authorized user during use of the digital environment by the authorized user [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user]
While Pulier discloses the limitations above, it does not disclose a brand client module residing in a first one of the plurality of memory storage regions, wherein the brand client module receives brand information from a brand client pertaining to a brand, and wherein the brand information comprises at least descriptive information describing the brand and at least one image of the brand; a content provider module residing in a second one of the plurality of memory storage regions, wherein the content provider module receives first digital environment information from a content provider pertaining to a first digital environment that interacts with an authorized user, and wherein the first digital environment content information comprises at least descriptive information describing the first digital environment; a brand and content provider negotiator module stored in a third one of the plurality of memory storage regions, wherein the brand and content provider negotiator module receives a brand offer pertaining to the brand from the brand client;  the brand and content provider negotiator module receives a first digital environment offer pertaining to the first digital environment from the interactive content provider; the brand and content provider negotiator module facilitates a negotiation between the brand client and the interactive content provider so that the first digital environment offer is acceptable to the brand client, and so that the brand offer is acceptable to the interactive content provider, and wherein a condition of the negotiation between the brand client and the interactive content provider is to limit a total number of branded digital items to an agreed-to number such that the total number of branded digital items never exceeds the agreed-to number; wherein a second condition of the negotiation between the brand client and the interactive content provider is a use limit that is defined by a characteristic of the second digital environment such that use of the branded digital item is prohibited in the second digital environment in response to the second descriptive information of the digital environment corresponding to the characteristic; or a branded digital item generator stored in a fourth one of the plurality of memory storage regions wherein the branded digital item generator generates a branded digital item corresponding to the brand in response to the brand client acceptance of the first  digital environment offer and in response to the interactive content provider acceptance of the brand offer, wherein the branded digital item is one of the total number of branded digital items.
However, Gharabally discloses the following:
a brand client module residing in a first one of the plurality of memory storage regions, wherein the brand client module receives brand information from a brand client pertaining to a brand, and wherein the brand information comprises at least descriptive information describing the brand and at least one image of the brand [see at least Paragraph 0044 for reference to product information for a computer program product can include one or more of a product name, a supported device type indication, genre indication, version number, product identifier, support information, and license agreement information; Paragraph 0049 for reference to the digital product submitter can access one or more modules that are supported by the product submission and management system; Paragraph 0050 for reference to the product management module can allow the digital product submitter to submit new products and control distribution of such new products; Figure 2 and related text regarding item 202 ‘Receive product information pertaining to a digital product’; Figure 3 and related text regarding item 308 ‘Product Mgmt. Module’] 
a content provider module residing in a second one of the plurality of memory storage regions, wherein the content provider module receives first digital environment information from a content provider pertaining to a first digital environment that interacts with an authorized user, and wherein the first digital environment content information comprises at least descriptive information describing the first digital environment [see at least Paragraph 0033 for reference to online product distribution site also can present potential purchases with product information and/or developer information prior to any purchase; Paragraph 0049 for reference to the digital product submitter can access one or more modules that are supported by the product submission and management system; Paragraph 0055 for reference to the application configuration and distribution process produces a developer page using developer information previously provided to the product Submission and management system; Figure 5 and related text regarding item 502 ‘Produce Developer Page Using Developer Information Provided to Product Submission and Mgmt. System’] 
wherein the content provider module receives second digital environment information from the content provider pertaining to a second digital environment that interacts with the authorized user, and wherein the second digital environment content information comprises at least second descriptive information describing the second digital environment [see at least Paragraph 0033 for reference to online product distribution site also can present potential purchases with product information and/or developer information prior to any purchase; Paragraph 0049 for reference to the digital product submitter can access one or more modules that are supported by the product submission and management system; Paragraph 0055 for reference to the application configuration and distribution process produces a developer page using developer information previously provided to the product Submission and management system; Figure 5 and related text regarding item 502 ‘Produce Developer Page Using Developer Information Provided to Product Submission and Mgmt. System’]
a brand and content provider negotiator module stored in a third one of the plurality of memory storage regions, wherein the brand and content provider negotiator module receives a brand offer pertaining to the brand from the brand client [see at least Paragraph 0046 for reference to distribution parameters being user with the digital product received including digital storefronts from which the digital product will be distributed, preview eligibility, license categories (types), etc.; Paragraph 0049 for reference to the digital product submitter can access one or more modules that are supported by the product submission and management system; Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Figure 2 and related text regarding item 206 ‘Receive at least one distribution parameter to be used for the digital product’]
the brand and content provider negotiator module receives a first digital environment offer pertaining to the first digital environment from an interactive content provider [see at least Paragraph 0046 for reference to the distribution parameters being utilized to control or influence the manner in which the digital product is able to be distributed, for example specifying a price or a price tier to be associated with the digital product, also which digital storefronts, preview eligibility, license categories, etc.; Paragraph 0049 for reference to the digital product submitter can access one or more modules that are supported by the product submission and management system; Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Figure 2 and related text regarding item 206 ‘Receive at least one distribution parameter to be used for the digital product’] 
the brand and content provider negotiator module facilitates a negotiation between the brand client and the interactive content provider so that the first digital environment offer is acceptable to the brand client, and so that the brand offer is acceptable to the interactive content provider, and wherein a condition of the negotiation between the brand client and the interactive content provider is to limit a total number of branded digital items to an agreed-to number such that the total number of branded digital items never exceeds the agreed-to number [see at least Paragraph 0046 for reference to distribution parameters being user with the digital product received including digital storefronts from which the digital product will be distributed, preview eligibility, license categories (types), etc.; Paragraph 0049 for reference to the digital product submitter can access one or more modules that are supported by the product submission and management system; Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Paragraph 0050 for reference to the royalty module assisting the digital product submitter in monitoring distribution of all digital products associated with the digital project submitter; Figure 2 and related text regarding item 206 ‘Receive at least one distribution parameter to be used for the digital product’]
a branded digital item generator stored in a fourth one of the plurality of memory storage regions wherein the branded digital item generator generates a branded digital item corresponding to the brand in response to the brand client acceptance of the first digital environment offer and in response to the interactive content provider acceptance of the brand offer, wherein the branded digital item is one of the total number of branded digital items [see at least Paragraph 0047 for reference to the digital product can be submitted to the online repository; Paragraph 0050 for reference to the contract management module permitting the digital product submitter to request a contract with an entity that provides product distribution; Paragraph 0050 for reference to the royalty module assisting the digital product submitter in monitoring distribution of all digital products associated with the digital project submitter; Figure 2 and related text regarding item 208 ‘the digital product can be submitted to the online repository’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the item management method of Pulier to include the agreement definition of Gharabally. Doing so would enable the digital products submitter to distribute digital products using a product distribution site (e.g., online store) provided by the entity, as stated by Gharabally (Paragraph 0050).
While the combination of Pulier and Gharabally discloses the limitations above, they do not disclose wherein a second condition of the negotiation between the brand client and the interactive content provider is a use limit that is defined by a characteristic of the second digital environment such that use of the branded digital item is prohibited in the second digital environment in response to the second descriptive information of the digital environment corresponding to the characteristic.
However, Galuten discloses the following:
wherein a second condition of the negotiation between the brand client and the interactive content provider is a use limit that is defined by a characteristic of the second digital environment such that use of the branded digital item is prohibited in the second digital environment in response to the second descriptive information of the digital environment corresponding to the characteristic  [see at least Paragraph 0025 for reference to the system dynamically enforcing retailer agreements and restrictions governing the purchase, use, and distribution of content; Paragraph 0027 for reference to an electronic contract representing an agreement between two or more entities, typically a retailer and a distributor, in which a “distributor-retailer distribution contract” sets forth the terms and conditions under which the retailer may distribute content to consumers; Paragraph 0028 for reference to business rules set forth the distributor’s terms governing the distribution of specific content in which “general content distribution rules” include rules for distributing a specific unit of content; Paragraph 0071 for reference to a Group Distribution Contract comprising a set a business terms expressing a contractual relationships between a distributor and a group of authorized retailers; Paragraph 0074 for reference to General Content Distribution Rules being contractual requirements expressing terms for distribution of a specific unit of content including paragraphs 0075-0077] 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify the contract management ability to Gharabally to include the use limit and contract terms of Galuten. Doing so would all for the tracking and protecting the ownership or financial interests of all parties involved that is conducive to electronic commerce for the application of advanced communication to the sale of content, as stated by Galuten (Paragraph 0016).
Claim 16
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, regarding Claim 16, Pulier discloses the following:
a blockchain module stored in a fifth one of the plurality of memory storage regions [see at least Paragraph 0042 for reference to the virtual object platform including a blockchain integration module; Paragraph 0044 for reference to the memory being used to store modules on processors including the blockchain integration module; Figure 2 and related text regarding item 235 ‘blockchain integration module’]
the blockchain module generates a branded digital item blockchain based on the generated branded digital item [see at least Paragraph 0040 for reference to once the virtual object is created the virtual object platform registering the object with the blockchain system and including an initial state of the virtual object and software code associated with each object; Paragraph 0051 for reference to the Blockchain integration module within the virtual object platform allowing ownership changes of the virtual objects to be tracked and recorded using a blockchain system; Paragraph 0052 for reference to the virtual objects being associated with a unique identifier and registered with the blockchain system to create unique virtual objects; Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system]
wherein an initial branded digital item block of the branded digital item blockchain has information authorizing use of the 2D and 3D model data of the branded digital item by the authorized user in the first digital environment [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user]
a digital item blockchain library stored in a sixth one of the plurality of storage regions that stores the generated branded digital item blockchain associated with the branded digital item with a plurality of other branded digital item blockchains associated with different branded digital items [see at least Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system; Figure 1 and related text regarding item 140 ‘blockchain system’]

Claims 3-5, 9, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pulier (U.S 2017/0052676 A1) in view of Gharabally (U.S 2009/0276332 A1) in view of Galuten (U.S 2005/0192871 A1), as applied in claims 1 and 16, in view of Knight (U.S 2019/0299105 A1).
Claim 3
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, Pulier does not disclose generating the branded digital item blockchain further comprises: generating a number of non-fungible tokens that does not exceed the agreed-to number of digital items, wherein each non-fungible token uniquely corresponds to one of the number of branded digital items that are available for purchase; or storing each of the non-fungible tokens into a ledger of the digital item blockchain library, wherein each non-fungible token includes information that identifies its unique corresponding branded digital item.
However, Knight discloses the following:
generating the branded digital item blockchain further comprises: generating a number of non-fungible tokens that does not exceed the agreed-to number of digital items, wherein each non-fungible token uniquely corresponds to one of the number of branded digital items that are available for purchase [see at least Paragraph 0052 for reference to the digital assets within the game platform being non-fungible (e.g., special or even unique game rewards that are distinguishable from other assets and not easily traded for other assets); Paragraph 0055 for reference to awarding non-fungible asset may be made through a special smart contract programmed to transfer non-fungible tokens of a certain type to a winning user' s account on the distributed ledger; Figure 6 and related text regarding purchase or award of non-fungible token] 
storing each of the non-fungible tokens into a ledger of the digital item blockchain library, wherein each non-fungible token includes information that identifies its unique corresponding branded digital item [see at least Paragraph 0053 for reference to each gaming server maintaining a private ledger of users and their assets; Paragraph 0054 for reference to user initiating a request to convert their digital in-game assets to the distributed ledger; Figure 7 and related text regarding exporting digital assets to the distributed ledger] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token generation of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003).

Claim 4
While the combination of Pulier, Gharabally, Galuten, and Knight disclose the limitations above, regarding Claim 4, Pulier discloses the following:
updating the branded digital item blockchain to memorialize purchase of the branded digital item by the authorized user further comprises [see at least Paragraph 0065 for reference to the modified state information being recording within the blockchain system; Paragraph 0091 for reference to users using the consumer application and the owner of one of the virtual objects, can trade, combine, sell, or modify the virtual object and these properties are updated and any ownership change is validated and updated using the block chain system; Figure 5 and related text regarding item 550 ‘Record Modified Virtual Object State’]
the updated information includes a new information that includes identity information that identifies the authorized user [see at least Paragraph 0034 for reference to the computing devices including network communication components that enable the computing device to communicate with virtual object platform; Paragraph 0052 for reference to the virtual objects may be associated with a unique identifier and registered with the blockchain system to creates unique virtual objects that cannot be duplicated (as the authenticity can be verified via the transaction logs of the blockchain system); Paragraph 0079 for reference to the transferring ownership process allowing the user to identify a recipient; Paragraph 0080 for reference to the viewer allowing the registered user to identify a trading partner or transaction] 
While Pulier discloses the limitations above, it does not disclose updating the non-fungible token information to memorialize purchase of the branded digital item by the authorized user.
However, Knight discloses the following:
updating the non-fungible token information to memorialize purchase of the branded digital item by the authorized user [see at least Paragraph 0055 for reference to the user’s account on the gaming platform being updated to include the non-fungible asset after determining that the purchase of the non-fungible token requires user payment; Figure 6 and related text regarding purchase or award of non-fungible token] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token update of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003). 

Claim 5
While the combination of Pulier, Gharabally, Galuten and Knight disclose the limitations above, regarding Claim 5, Pulier discloses the following:
the purchase of the branded digital item by the authorized user is a first purchase of the branded digital item by a first authorized user, the method further comprising [see at least Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’] 
receiving information corresponding to a second purchase of the branded digital item by a second authorized user [see at least Paragraph 0035 for reference to computing devices 110A-110N including mobile applications that various users can interact with to create, modify, combine, destroy, transfer or otherwise interact with virtual objects; Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’] 
accessing a second branded digital item blockchain from the digital item blockchain library [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being recorded in the blockchain system; Figure 5 and related text regarding item 540 ‘Modify Virtual Object State’]
While Pulier discloses the limitations above, it does not disclose updating the non-fungible token information of a second non-fungible token to memorialize purchase of the branded digital item by the second authorized user; the updated non-fungible token information of the second non-fungible token includes identity information that identifies the second authorized user; or storing the updated non-fungible token information into the ledger of the digital item blockchain library.
However, Knight discloses the following: 
updating the non-fungible token information of a second non-fungible token to memorialize purchase of the branded digital item by the second authorized user [see at least Paragraph 0055 for reference to the user’s account on the gaming platform being updated to include the non-fungible asset after determining that the purchase of the non-fungible token requires user payment; Figure 6 and related text regarding purchase or award of non-fungible token] 
the updated non-fungible token information of the second non-fungible token includes identity information that identifies the second authorized user [see at least Paragraph 0072 for reference to the completed transaction providing updates to account balances, distributed amongst users (viewed via wallets), a reserve, and game publishers/developers; Paragraph 0077 for reference to the exporting of the asset updates the owner of the token]
storing the updated non-fungible token information into the ledger of the digital item blockchain library [see at least Paragraph 0053 for reference to each gaming server maintaining a private ledger of users and their assets; Paragraph 0054 for reference to user initiating a request to convert their digital in-game assets to the distributed ledger; Figure 7 and related text regarding exporting digital assets to the distributed ledger]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token generation of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003).

Claim 9
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, regarding Claim 9, Pulier discloses the following:
receiving a request from an electronic device of the authorized user for information identifying a plurality of branded digital items that have been purchased by the requesting authorized user [see at least Paragraph 0066 for reference to the request operation the application receives a request form the user, via the application, for a real world push of one of the virtual objects, such as a request to redeem a virtual object for a real-world item (i.e., money or goods) or a service; Figure 5 and related text regarding item 520 ‘Receive request to modify virtual object state’; Figure 6 and related text regarding item 620 ‘request operation’] 
accessing each of the branded digital item blockchains that are associated with the authorized user from the digital item blockchain library [see at least Paragraph 0065 for reference to the determination operation determining that a modification is authorized and branching to the modification operation to modify the state of the virtual object and that information being recorded in the blockchain system; Figure 5 and related text regarding item 540 ‘Modify Virtual Object State’]i
obtaining branded digital item information from each of the accessed branded digital item blockchains that are associated with the authorized user, wherein the accessed information identifies the branded digital item stored in that accessed branded digital item blockchain [see at least Paragraph 0065 for reference to the modified state information being recording within the blockchain system; Paragraph 0091 for reference to users using the consumer application and the owner of one of the virtual objects, can trade, combine, sell, or modify the virtual object and these properties are updated and any ownership change is validated and updated using the block chain system; Figure 5 and related text regarding item 550 ‘Record Modified Virtual Object State’]
generating a digital wallet graphical user interface (GUI) using the accessed branded digital item information [see at least Paragraph 0053 for reference to the virtual objects may be distributed to registered user by directly adding the virtual object to a digital wallet associated with the registered user; Paragraph 0066 for reference to the registered user submitting a request to access virtual objects associated with their account (i.e. a registered user’s inventory in a digital wallet)]  
While Pulier discloses the limitations above, it does not disclose communicating the digital wallet GUI to the electronic device of the authorized user; or the digital wallet GUI indicating the user's plurality of purchased branded digital items is presented on a display of the electronic device of the authorized user. 
However, Knight discloses the following:
generating a digital wallet graphical user interface (GUI) using the accessed branded digital item information and communicating the digital wallet GUI to the electronic device of the authorized user, wherein the digital wallet GUI indicating the user's plurality of purchased branded digital items is presented on a display of the electronic device of the authorized user [see at least Paragraph 0056 for reference to each user may also control a digital or cryptocurrency wallet , which may be programmed to read the balance of digital assets and cryptocurrency from the game's private ledger and the distributed ledger; Paragraph 0056 for reference to the wallet being used for multiple game systems and may be installed on the user device or on the transaction server] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the digital wallet of Pulier to include the communication and display of the wallet of Knight. Doing so would allow the determination of in-game assets and the ability to request conversions, as stated by Knight (Paragraph 0056). 
Claim 17
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, regarding Claim 17, Pulier discloses the following:
a blockchain access module stored in a seventh one of the plurality of memory storage regions, wherein the blockchain access module accesses the stored branded digital item blockchain associated with the branded digital item in response to request from at least one of the authorized user that owns the digital asset, a first digital environment being used by the authorized user, and a content provider of the first digital environment [see at least see at least Paragraph 0040 for reference to once the virtual object is created the virtual object platform registering the object with the blockchain system and including an initial state of the virtual object and software code associated with each object; Paragraph 0051 for reference to the Blockchain integration module within the virtual object platform allowing ownership changes of the virtual objects to be tracked and recorded using a blockchain system; Paragraph 0052 for reference to the virtual objects being associated with a unique identifier and registered with the blockchain system to create unique virtual objects; Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system]
the image of the branded digital item is presented to the authorized user during use of the first digital environment by the authorized user [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user]
While Pulier discloses the limitations above, it does not disclose the blockchain access module accesses information of a non- fungible token associated with the branded digital item from the accessed branded digital item blockchain; or the information of the non-fungible token is communicated to an electronic device that is operating the digital environment.
However, Knight discloses the following:
the blockchain access module accesses information of a non- fungible token associated with the branded digital item from the accessed branded digital item blockchain [see at least Paragraph 0059 for reference to the distributed ledger may be implemented as a blockchain in which a set of transactions are compiled to form a block which references the previous block; Paragraph 0081 for reference to the user via their digital wallet signs and broadcasts request to the blockchain to create a non-fungible token having that metadata] 
the information of the non-fungible token is communicated to an electronic device that is operating the digital environment [see at least Paragraph 0051 for reference to the gaming platform using user devices to process the game software and send updates or provide a UI for the game; Paragraph 0056 for reference to each user may also control a digital or cryptocurrency wallet , which may be programmed to read the balance of digital assets and cryptocurrency from the game ' s private ledger and the distributed ledger; Figure 13 and related text regarding the system configuration with various user devices connected to one or more gaming servers] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token generation of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003).

Claim 18
While the combination of Pulier, Gharabally, Galuten and Knight disclose the limitations above, regarding Claim 18, Pulier discloses the following:
the authorized user is a first user, and further comprising: a secondary marketplace module stored in an eighth one of the plurality of memory storage regions [see at least Paragraph 0044 for reference to the memory being used to store modules on processors including the provider management module or the states module]
the marketplace module presents information indicating availability of the branded digital item to a second user [see at least Paragraph 0069 for reference to the identifier on the billboard or the QR code could refer to a virtual object that has attributes such as public and acquirable (or that there are available objects in this state)]
the marketplace module changes ownership of the branded digital item from the first user to the second user in response to the second user purchasing the branded digital item [see at least Paragraph 0049 for reference to the states module within the platform maintaining the state of the virtual objects including ownership; Paragraph 0051 for reference to the blockchain integration module within platform allowing the ownership changes of the virtual objects to be tracked and recorded using a blockchain system; Figure 7 and related text regarding the changing of ownership of virtual objects] 
While Pulier discloses the limitations above, it does not disclose the blockchain access module generates an updated information for the non-fungible token that is returned to a ledger of the branded digital item blockchain associated with the branded digital item or the updated non-fungible token information includes information identifying the second user as the new owner of the branded digital item.
However, Knight discloses the following:
the blockchain access module generates an updated information for the non-fungible token that is returned to a ledger of the branded digital item blockchain associated with the branded digital item [see at least Paragraph 0027 for reference to the export request comprising a request to update a specified token’s metadata; Paragraph 0072 for reference to the system exporting digital assets from the game to the distributed ledger and the completed transaction provide updates to account balances; Figure 7 and related text regarding exporting digital assets to the distributed ledger] 
the updated non-fungible token information includes information identifying the second user as the new owner of the branded digital item [see at least Paragraph 0072 for reference to the completed transaction providing updates to account balances, distributed amongst users (viewed via wallets), a reserve, and game publishers/developers; Paragraph 0077 for reference to the exporting of the asset updates the owner of the token] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token update of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003).

Claim 19
While the combination of Pulier, Gharabally, Galuten and Knight disclose the limitations above, regarding Claim 19, Pulier discloses the following:
the blockchain access module accesses the stored branded digital item blockchain associated with the branded digital item in response to at least one of a user request from the second user that owns the digital asset, from the first digital environment being used by the second user, and from a content provider of the first digital environment [see at least see at least Paragraph 0040 for reference to once the virtual object is created the virtual object platform registering the object with the blockchain system and including an initial state of the virtual object and software code associated with each object; Paragraph 0051 for reference to the Blockchain integration module within the virtual object platform allowing ownership changes of the virtual objects to be tracked and recorded using a blockchain system; Paragraph 0052 for reference to the virtual objects being associated with a unique identifier and registered with the blockchain system to create unique virtual objects; Paragraph 0061 for reference to the platform being able to issue the virtual objects by creating individual registry entries in blockchain system]
the image of the branded digital item is presented to the second user during use of the first digital environment by the second user [see at least Paragraph 0051 for reference to viewers allowing registered providers and users to view the virtual object that have been created and examples of viewers including html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like; Paragraph 0071 for reference to the virtual objects being displayed via a viewer on a computing device of the registered user]
While Pulier discloses the limitations above, it does not disclose the blockchain access module accesses the non-fungible token information; or the information of the non-fungible token is communicated to an electronic device that is operating the digital environment.
However, Knight discloses the following:
the blockchain access module accesses the non- fungible token information [see at least Paragraph 0059 for reference to the distributed ledger may be implemented as a blockchain in which a set of transactions are compiled to form a block which references the previous block; Paragraph 0081 for reference to the user via their digital wallet signs and broadcasts request to the blockchain to create a non-fungible token having that metadata] 
the non-fungible token information is communicated to an electronic device that is operating the first digital environment [see at least Paragraph 0051 for reference to the gaming platform using user devices to process the game software and send updates or provide a UI for the game; Paragraph 0056 for reference to each user may also control a digital or cryptocurrency wallet , which may be programmed to read the balance of digital assets and cryptocurrency from the game ' s private ledger and the distributed ledger; Figure 13 and related text regarding the system configuration with various user devices connected to one or more gaming servers] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the updating after the purchase of Pulier to include the non-fungible token generation of Knight. Doing so would provide a mechanism for user to exchange virtual currency to another platform or monitor how many assets the user actually owns, as stated by Knight (Paragraph 0003).

Claims 7, 13-14, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pulier (U.S 2017/0052676 A1) in view of Gharabally (U.S 2009/0276332 A1) in view of Galuten (U.S 2005/0192871 A1), as applied in claims 1 and 16, in view of Mattingly (U.S 2018/0174122 A1).                                                              
Claim 7
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, they do not disclose the request includes information identifying the authorized user, the method further comprising: accessing identity information from the accessed branded digital item blockchain that identifies a purchaser of the branded digital item; comparing the identify information in the accessed branded digital item blockchain with the information identifying the authorized user that is included in the request; and communicating authorization to use the accessed branded digital item blockchain to the first digital environment being used by the authorized user only if the identify information in the accessed branded digital item blockchain is the same as the information identifying the authorized user that is included in the request.
Regarding Claim 7, Mattingly discloses the following:
the request includes information identifying the authorized user, the method further comprising [see at least Paragraph 0031 for reference to the purchase request identifying members of the collaborative shopping group who will contribute to the cost of the purchase; Paragraph 0032 for reference to the electronic peer-to-peer payment is facilitated by providing one or more of a link, a user identifier, a payment amount, and a payment authorization code to one or more of the first user device and the second user device; Paragraph 0044 for reference to the central computer system providing purchase information to user device 2 including a user identifier associated with user device 1, a public encryption key associated with user device 1, a payment amount, a payment authorization code, product information, etc.]
accessing identity information from the accessed branded digital item blockchain that identifies a purchaser of the branded digital item [see at least Paragraph 0032 for reference to the electronic peer-to-peer payment being facilitated by providing a payment authorization code; Paragraph 0051 for reference to the collaborative shopping platform is provided in which customers may be connected via a feed/ application that authenticates and encrypts the users by way of blockchain; Paragraph 0059 for reference to blockchain technology being utilized to record peer-to-peer digital asset transfers, peer-to-peer user authentication, and peer-to-peer messaging as well as user profile information] 
comparing the identify information in the accessed branded digital item blockchain with the information identifying the authorized user that is included in the request [see at least Paragraph 0069 for reference to the transaction being compared with transaction records in the longest chain in the distributed system to verify part A’s ownership; Figure 6 and related text regarding item 604 ‘Verify that the activity is authorized’] 
communicating authorization to use the accessed branded digital item blockchain to the first digital environment being used by the authorized user only if the identify information in the accessed branded digital item blockchain is the same as the information identifying the authorized user that is included in the request [see at least Paragraph 0018 for reference to the user being allowed into the system and/or session only if consensus is reached among the devices sharing the distributed database that are granting authentication; Paragraph 0026 for reference to the system authenticating and first and second user device by the user submitting one or more of a username, a public encryption key, a security token, etc.; Paragraph 0026 for reference to successful and/or unsuccessful authentication attempts being recorded into the database and/or the blockchain; Paragraph 0033 for reference to the , the transaction may be verified when the blockchain update comprising the transaction is broadcasted to nodes of the blockchain, including the provider central computer system] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the virtual object request of Pulier to include the identification information of Mattingly. Doing so would provide the sender, the courier, and the buyer confidence in the authenticity and accuracy of the delivery record stored in the form of a blockchain, as stated in Mattingly (Paragraph 0071). 

Claim 13
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, they do not disclose receiving brand use information generated by at least one of the first digital environment and the content provider, wherein the brand use information corresponds to completion of one of a task or activity during use of the interactive content program by the authorized user; and updating the branded digital item blockchain to memorialize the brand use information.
Regarding Claim 13, Mattingly discloses the following:
receiving brand use information generated by at least one of the first digital environment and the content provider [see at least Paragraph 0040 for reference to the virtual environment displaying the number of products for purchase; Paragraph 0041 for reference to messages comprising product information of products selected by the first or second user; Paragraph 0050 for reference to product information being viewed by an avatar may also be visible to other customers of the collaborative shopping session and the other customer can provide suggestions and / or recommendations based on what they see] 
the brand use information corresponds to completion of one of a task or activity during use of the first digital environment by the authorized user [see at least Paragraph 0062 for reference to each block in the blockchain comprising a plurality of transaction and/or activity records; Paragraph 0066 for reference to activities comprising updates to the record being kept in the form of a blockchain, specifically blockchain supported digital or physical asset record keeping, the activity may comprise asset transaction] 
updating the branded digital item blockchain to memorialize the brand use information [see at least Paragraph 0059 for reference to the updates to the blockchain comprising transaction records, peer-to-peer messages, and/or a user profile information, and one or more nodes on the system may be configured to incorporate one or more updates into blocks to add to the distributed database; Paragraph 0066 for reference to activities comprising updates to the record being kept in the form of a blockchain, specifically blockchain supported digital or physical asset record keeping, the activity may comprise asset transaction]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the digital asset method of Pulier to include the brand use information of Mattingly. Doing so would provide the sender, the courier, and the buyer confidence in the authenticity and accuracy of the delivery record stored in the form of a blockchain, as stated in Mattingly (Paragraph 0071).
Claim 14
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, they do not disclose receiving information pertaining to a reward that was given to the authorized user in response to completion of the task or activity; accessing the branded digital item blockchain from the digital item blockchain library; updating the branded digital item blockchain to memorialize the reward to the authorized user, wherein the updated branded digital item blockchain includes the information pertaining to the reward; and storing the updated branded digital item blockchain into the digital item blockchain library.
Regarding Claim 14, Mattingly discloses the following:
receiving information pertaining to a reward that was given to the authorized user in response to completion of the task or activity [see at least Paragraph 0069 for reference to the node that is first to form the block may earn a reward for the task as incentive; Paragraph 0069 for reference to in the Bitcoin system, the first node to provide prove of work for the block earning a Bitcoin]
accessing the branded digital item blockchain from the digital item blockchain library [see at least Paragraph 0032 for reference to the system facilitating an electronic peer-to-peer payment transfer of a digital currency from the second user device to the first user device  which comprises a crypto-currency transaction such as a bitcoin transaction; Paragraph 0032 for reference to the e transfer of the digital currency may comprise an update to a blockchain that records the transfer of a digital asset from the second user to the first user]
updating the branded digital item blockchain to memorialize the reward to the authorized user, wherein the updated branded digital item blockchain includes the information pertaining to the reward [see at least Paragraph 0033 for reference to system checking the recorded transactions in a cryptocurrency blockchain to verify that member(s) of the collaborative shopping session has transferred cyptocurrency to the person paying for the purchase; Paragraph 0035 for reference to the purchase payment being further recorded into the digital currency blockchain; Paragraph 0045 for reference to the transfer of the digital currency comprising an update to a blockchain that records the transfer of a digital asset from the second user to the first user; Paragraph 0049 for reference to the steps to update a blockchain; Figure 3 and related text regarding the method to update a blockchain]
storing the updated branded digital item blockchain into the digital item blockchain library [see at least Paragraph 0059 for reference to the updates to the blockchain comprising transaction records, peer-to-peer messages, and/or a user profile information, and one or more nodes on the system may be configured to incorporate one or more updates into blocks to add to the distributed database]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the digital asset method of Pulier to include the reward recognition of Mattingly. Doing so would provide the sender, the courier, and the buyer confidence in the authenticity and accuracy of the delivery record stored in the form of a blockchain, as stated in Mattingly (Paragraph 0071).

Claim 20
While the combination of Pulier, Gharabally, and Galuten disclose the limitations above, they do not disclose a user reward module stored in a fifth one of the plurality of memory storage regions, wherein the user reward module receives information pertaining to one of a reward or an incentive generated by the digital environment that has been received by the authorized user, and wherein the information pertaining to one of a reward or incentive is used to update the information in the associated branded digital item blockchain. 
Regarding Claim 20, Mattingly discloses the following:
a user reward module stored in a fifth one of the plurality of memory storage regions [see at least Paragraph 0020 for reference to the POS system comprising software modules within the collaborative shopping interface provided by the central computer system] 
the user reward module receives information pertaining to one of a reward or an incentive generated by the digital environment that has been received by the authorized user [see at least Paragraph 0069 for reference to the node that is first to form the block may earn a reward for the task as incentive; Paragraph 0069 for reference to in the Bitcoin system, the first node to provide prove of work for the block earning a Bitcoin]
the information pertaining to one of a reward or incentive is used to update the information in the associated branded digital item blockchain [see at least Paragraph 0033 for reference to system checking the recorded transactions in a cryptocurrency blockchain to verify that member(s) of the collaborative shopping session has transferred cyptocurrency to the person paying for the purchase; Paragraph 0035 for reference to the purchase payment being further recorded into the digital currency blockchain; Paragraph 0045 for reference to the transfer of the digital currency comprising an update to a blockchain that records the transfer of a digital asset from the second user to the first user; Paragraph 0049 for reference to the steps to update a blockchain; Figure 3 and related text regarding the method to update a blockchain]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the digital asset system of Pulier to include the reward recognition of Mattingly. Doing so would provide the sender, the courier, and the buyer confidence in the authenticity and accuracy of the delivery record stored in the form of a blockchain, as stated in Mattingly (Paragraph 0071).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/187,661 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are generally directed toward similar details related to an apparatus and method for managing branded digital items.  The details of the branded digital item comprises at least one of 2D and 3D model data that is used to render the branded digital item on a display of an electronic device being used by an authorized user during use of the digital environment by the authorized user; generating a branded digital item blockchain after generating the branded digital item, wherein the branded digital item blockchain secures information memorializing the branded digital item; storing the branded digital item blockchain in a digital item blockchain library; receiving information corresponding to a purchase of the branded digital item by the authorized user; accessing the branded digital item blockchain from the digital item blockchain library; updating the branded digital item blockchain to memorialize purchase of the branded digital item by the authorized user, wherein the updated branded digital item blockchain includes a new information that includes identity information that identifies the authorized user; and storing the updated branded digital item blockchain into the digital item blockchain library, are recited in both applications.  The related application presents these details mainly in its independent claims, while these details are recited throughout both the independent claims and the dependent claims of the instant application.  Differences in the claims are addressed by the prior art applied in the rejections above (namely features that may be recited in the instant claims, but are not specifically presented in the claims of the related application).  Also, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20130211875 A1
Milman et al.
COLLECTION AND PROCESSING OF PRODUCT CONSUMPTION TIMES
US 20180089256 A1
David D. Wright, SR.
MANAGEMENT OF ENTITLEMENTS USING BLOCKCHAIN


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683